Citation Nr: 0033090	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-16 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service connected 
scar, residual of fracture of left lower tibia, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which the RO denied an increased rating for 
scar, residual of fracture of left lower tibia.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected scar, residual of 
fracture of left lower tibia is manifested by complaints of 
constant pain, some swelling and occasional stiffness of the 
lower leg, and objective evidence of a hyperpigmented scar, 
flat and slightly tender on palpation, measuring 4 
centimeters by 2.5 centimeters, with surrounding tissues 
lumpy and tender, but no depression, inflammation or 
ulceration of the scar.   


CONCLUSION OF LAW

The criteria for an assignment of an increased rating for 
scar, residual of fracture of left lower tibia, have not been 
satisfied.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.118 Diagnostic Codes 
7804, 7805 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board first finds that the veteran has not alleged that 
any records of probative value that may be obtained, and 
which have not already been associated with his claims 
folder, are available.  Accordingly, the Board finds that all 
relevant facts have been properly developed and the duty to 
assist the claimant has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical and rating history of the disability.  
38 C.F.R. §§ 4.1, 4.2 (2000).  The veteran was granted 
service connection for scar, slightly tender, residual 
fracture, lower third of tibia, left leg, in an October 1986 
rating decision.  The RO assigned a 10 percent rating 
effective August 5, 1986, the date of the RO's receipt of 
service medical record evidence supporting the veteran's 
claim.  His service medical records show that he fractured 
his left tibia and fibula in service in July 1981 when a 
military trailer fell on his left leg.  U.S. Army doctors 
performed surgery on his left leg, consisting of cleaning and 
debriding the fracture site and reducing the fracture 
anatomically.  In the months following the successful 
surgery, the veteran complained of pain in his left lower 
leg, with tenderness noted on examination.  Following service 
discharge, the veteran first underwent a VA examination in 
September 1986, which showed that the veteran still 
complained of lower left leg pain.  The examination revealed 
a well healed, moderately tender scar, approximately two 
inches in length with some induration around it, on the 
medial aspect of the lower third of the left leg.  Range of 
motion of the ankle and leg were normal, with no muscle 
atrophy or weakness.  X-rays showed no acute fracture or 
dislocation.     

In a January 1988 decision, the Board granted entitlement to 
an earlier effective date for service connection of the 
veteran's left leg disability, dating back to the day 
following service separation.  Based on this Board decision, 
the RO, in a January 1988 rating decision, granted a 
noncompensable rating for the left leg disability effective 
from September 5, 1983 to the 10 percent effective date of 
August 5, 1986.  A June 1989 Board decision upheld these 
effective dates.  Subsequent rating decisions confirmed and 
continued this 10 percent rating.     

The veteran has appealed the assignment of a 10 percent 
rating for his service connected scar, residual of a left 
lower tibia fracture, and contends that a higher rating is 
warranted.  After a review of the records, the Board finds 
that the evidence is against his claim for an increased 
evaluation.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 2000).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 
38 C.F.R. Part 4 (2000).  The basis of disability evaluations 
is the ability of the body as a whole, or of the psyche, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life, including employment.  
Evaluations are based upon a lack of usefulness in self-
support.  38 C.F.R. § 4.10 (2000).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2000).  

The veteran is currently rated under 38 C.F.R. § 4.118, 
Diagnostic Code (DC) 7805, for scars, other, rated on 
limitation of function of part affected.  The Board also 
notes that the June 1999 Statement of the Case includes the 
rating criteria for impairment of the tibia and fibula 
(38 C.F.R. § 4.71a, DC 5262).  Under 38 C.F.R. § 4.118, the 
RO also considered ratings for scars, superficial, poorly 
nourished, with repeated ulceration (DC 7803); and scars, 
superficial, tender and painful on objective demonstration 
(DC 7804).  Therefore, the Board will also consider possible 
increased ratings under these code sections.  Additionally, 
the Board will consider the possibility of an increased 
rating due to posttraumatic arthritis, pursuant to DC 5010-
5003.   

The most recent VA examination, from April 1999, shows that 
the veteran complained of pain and swelling in his left 
distal leg, at the site of his inservice left lower tibia 
fracture.  He stated that the pain has been getting worse 
gradually.  He also stated that he has more pain and 
stiffness in the afternoon at work and during weather 
changes, with swelling present all day.  He reported that the 
ankle buckles or locks when he walks too much and that his 
leg is painful when ascending stairs.  He applies an 
occasional ace bandage or soaks his ankle in Epsom salt, and 
takes Motrin.  Upon examination, the veteran's gait and 
posture were normal, with the veteran stating that he uses a 
cane sometimes.  He winced in pain when he stood up from the 
examining table.  He has a hyperpigmented scar on the distal 
third, medial side, flat and slightly tender on palpation.  
The scar measures 4 centimeters by 2.5 centimeters.  The 
tissues around the scar are lumpy and tender, with no 
depression, inflammation or ulceration of the scar.   His 
distal leg was warm and swollen, compared to the opposite 
leg.  He had full range of motion of the left ankle.  

X-rays taken as part of the VA examination revealed old 
healed fractures on the distal third of the shaft of the left 
tibia and fibula, and ossific density off the dorsal aspect 
of the left talus.  The X-rays showed no evidence of acute 
fracture, dislocation or bone destruction.  There was 
evidence of old healed spiral fractures of the tibia and 
fibula with mild displacement, and good bony union.  There 
were no soft tissue calcifications or masses.  X-rays of the 
left ankle showed mild soft tissue swelling of the left 
ankle, no evidence of acute fracture, dislocation or bone 
destruction, but mild osteoarthritic changes of the left 
ankle joint.  The diagnoses were posttraumatic arthritis, 
left ankle; left leg swelling secondary to residual or 
compound fracture; and scar, symptomatic, from compound 
fracture, left tibia.             
       
The Board notes that during his February 2000 Board Hearing 
the veteran complained of a lot of left leg pain and 
swelling, especially after doing heavy lifting work in his 
job with the Postal Service.  He testified that he has missed 
15-20 days of work in the past year due to the residuals of 
his leg fracture.  He also testified that he was treated 
privately by a Dr. Lagrange who, according to the veteran, 
told him that he had traumatic arthritis due to the injury.  
At the conclusion of the hearing, the record was kept open 
for 60 days, at the veteran's request, so that he could 
obtain further evidence from Dr. Lagrange.  The evidence 
shows that the veteran has not submitted any additional 
evidence from Dr. Lagrange.    

As stated, the veteran's residual scar disability is rated 10 
percent disabling.  While the diagnostic code assigned to the 
veteran's disability by the RO is 7805, for scars rated on 
limitation of function of part affected, the RO's 10 percent 
evaluation has been explained as based on tender and painful 
superficial scars on objective demonstration, in accordance 
with DC 7804.  The evidence before the Board does not show 
that the veteran has a compensable limitation of function of 
affected part, namely his left lower leg or ankle.  While the 
most recent VA examination showed some evidence of swelling 
and complaints of left leg pain, ankle range of motion was 
full, and he continues to work for the Postal Service, which 
involves heavy object lifting.  Additionally, his gait was 
objectively found to be normal.  In reviewing DC 7805, the 
Board does not find evidence of a compensable limitation of 
function of the left lower leg.  The Board does find, 
however, that there is evidence of a tender and painful 
superficial scar.  The April 1999 VA examiner's observations 
of a hyperpigmented scar that is slightly tender on 
palpation, with lumpy and tender tissues around the scar, is 
consistent with a 10 percent rating under DC 7804.  The 
evidence from this VA examination does not show a poorly 
nourished scar with repeated ulceration.  Thus, a compensable 
rating under DC 7803 is not warranted.             
       
The Board also considers whether the veteran's right ankle 
disability warrants an increased rating under DC 5262, for 
impairment of the tibia and fibula.  The Board finds that 
this code section does not apply to the veteran's residual 
scar condition because while the evidence is clear that the 
left leg scar is surgical residuals of a compound fracture of 
the tibia and fibula, the medical evidence, including the 
most recent X-rays, does not show nonunion or malunion of the 
tibia or fibula.  Rather, the X-ray evidence shows that the 
veteran's left tibia has good bony union, and that there is 
no evidence of acute fracture, dislocation or bone 
destruction.  This evidence is uncontroverted, and is not 
consistent with a possible finding of nonunion or malunion of 
the tibia and fibula.  Therefore, a rating under DC 5262 is 
not warranted.     

As for traumatic arthritis, the Board first notes that 
service connection has not been granted for this condition.  
Nonetheless, even if service connection were granted for 
post-traumatic arthritis, this could not be a basis for a 
separate, compensable evaluation for the left ankle.  Under 
Diagnostic Code 5010, arthritis due to trauma, substantiated 
by x-ray findings, is rated as for degenerative arthritis 
under Diagnostic Code 5003.  Degenerative arthritis 
established by X-ray findings will rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations.  The 20 percent and 10 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion.   

In short, Diagnostic Code 5003 provides for ratings for 
arthritis based upon limited or painful motion.  The current 
evidence does not show any decrease in ankle range of motion.  
Furthermore, the veteran's complaints of pain refer to his 
residual scar disability and his lower leg, meaning the tibia 
and fibula.  There is no evidence of painful or limited ankle 
motion.  Therefore, a separate, compensable rating for 
painful or limited left ankle motion due to arthritis is not 
warranted.  

In evaluating the veteran's condition, the Board considers 
all of the applicable regulations, including consideration of 
the limitation of function imposed by pain.  See 38 C.F.R. 
§§  4.40, 4.45, 4.59 (2000), DeLuca v. Brown, 8 Vet. App. 202 
(1995).  38 C.F.R. § 4.40 allows for VA to take functional 
loss into consideration when rating a disability of the 
musculoskeletal system, due to the inability to perform the 
normal working movements of the body with the normal 
excursion, strength, speed, coordination and endurance.  This 
loss may be due to any of a number of factors, such as 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology.  
Functional loss may also be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  Id.  Section § 4.45 
directs consideration of joint disability due to less 
movement of the joint than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination or 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity or atrophy of disuse.  
These criteria also consider instability of station, 
disturbance of locomotion, and interference with sitting, 
standing and weight-bearing.  Section 4.59 is used to 
evaluate painful motion due to arthritis.  
 
The Board considers these regulations and finds that the 
veteran's residual scar disability does not warrant an 
additional rating beyond that which is established under DC 
7805-7804.  The Board acknowledges that in the most recent VA 
examination and during his Board hearing, the veteran 
complained of left lower leg pain.  The Board also 
acknowledges that the April 1999 VA examiner found that the 
veteran's residual scar and surrounding tissue were tender, 
and that his left lower leg was swollen on observation.  
However, the Board notes that the veteran's rating under DC 
7805-7804 would not be compensable if it were not for the 
tender and painful scar that the veteran describes during the 
April 1999 VA examination and his Board hearing, as well as 
that the VA examiner observed during his examination of the 
veteran.  The Board does not find sufficient evidence of pain 
on movement or weakened movement to warrant an additional 
rating pursuant to §§ 4.40 or 4.45.  As for a further rating 
under § 4.59, the Board reiterates similar to it's decision 
regarding a rating under DC 5010-5003 that since the evidence 
does not show that the veteran's pain and tenderness is due 
to posttraumatic arthritis, a rating under § 4.59 is not 
appropriate.  Thus, the 10 percent rating under the Schedule 
is appropriate.   

The 10 percent rating according to the Schedule does not, 
however, preclude the Board from granting a higher rating for 
this disability.  In Floyd v. Brown, 9 Vet. App. 88 (1996), 
the United States Court of Veterans Appeals, (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased rating claim before the RO.  Bagwell, 
at 339.  Consequently, the Board will consider whether this 
case warrants the assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321(b)(1) (2000).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate.  A full range of ratings, from zero to 40 
percent, exists in the Schedule for greater disability from 
the residuals of a tibia and fibula fracture.  However, the 
record does not establish a basis to support a higher rating 
under the Schedule.  The Board also finds no evidence of an 
exceptional disability picture in this case.  The record does 
not show that the veteran has been hospitalized for his left 
lower leg condition since the time of his inservice injury, 
so as to warrant extraschedular consideration.  The Board 
also does not find that his residual scar condition by itself 
has created a marked interference with his employment.  The 
Board acknowledges that the veteran stated during his Board 
hearing that he has missed work due to his left leg 
condition.  However, the Board notes that the record 
indicates that the veteran is gainfully employed with the 
Postal Service, and that his job involves heavy lifting.     
There is no objective evidence that the veteran's service-
connected residual scar disability alone markedly interferes 
with his ability to work.  For the reasons noted above, the 
Board concludes that the impairment resulting from this 
residual scar disability is adequately compensated by the 
rating now assigned.  Therefore, extraschedular consideration 
under 38 C.F.R. § 3.321 is not warranted.


ORDER

Entitlement to an increased rating greater than 10 percent 
for scar, residual of fracture of left lower tibia, is 
denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

